DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on the 29th of December, 2020 has been entered.

Response to Arguments
3.	Applicant’s arguments, (see pages 5-8), filed on the 29th of December, 2020, with respect to the rejection(s) of Claims 1, 2 and 4-8 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2014/0010094 A1 to Robitaille et al. (Robitaille), in view of Patent No.: US 10,394,734 B1 to Mallela et al. (Mallela) and Claim 3 under Robitaille, in view of Mallela and further in view of Publication No.: US 2016/0308791 A1 to Subasingha et al. (Subasingha) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made and shown below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2010/012566 A1 to Perala et al. (Perala), in view of Publication No.: US 2011/0164518 A1 to Daraiseh et al. (Daraiseh). 
	As to Claim 9, Perala discloses a method of determining end-to-end latency in 2a data network containing a succession of network devices through 3which data packets pass via data connections, the method 4comprising: 
sproviding a data packet with a trigger packet (Figs. 2, 5 and 6, ‘the traffic-monitoring node 202 may be configured to capture the data packet on the data link layer when the data packet is received from the physical layer and to time-stamp the received data packet with the reception time stamp’, ¶ 0043; see also ‘in block 602, an 
6at each device generating and adding to the trigger 7packet a respective timestamp indicating when the packet is 8received by the respective device such that, when reaching the 9furthest downstream device of the succession of network devices, 10the trigger packet holds a plurality of timestamp representing when 11the trigger packet was received by the network devices (Figs. 2, 5 and 6, ‘accordingly, the second UE 120 may be configured to time-stamp a data packet to be transmitted with a transmission time stamp and then transmit the data packet to the first UE over the end-to-end connection. Then, the second UE 120 may construct the measurement data message comprising the transmission time stamp and transmit the measurement data message to the first UE 100 including the connection performance analysis apparatus. The operation of the traffic-monitoring nodes 200 to 208 is similar to that described above, i.e. they acquire reception time stamps for the data packet received from the direction of the second UE 120 and transmit the reception time stamps to the first UE 100. The first UE 100 also time-stamps the received data packets with reception time stamps of the received data packets and provides the connection performance analysis apparatus with the reception time stamps. Then, the connection performance analysis apparatus may analyze the received measurement data messages and time stamps and determine properties of the downlink of the first UE 100’, ¶ 0041; see also ¶s 0010, 0052 and 0054-0055).
Perala does not expressly disclose calculating the end-to-end latency at the furthest 13downstream network device from all of the time stamps in the trigger packet.
Daraiseh discloses  12calculating the end-to-end latency at the furthest 13downstream network device from all of the time stamps in the trigger packet (‘next, the end-to-end delay calculation sub-module 260 calculates at step 262 the end-to-end delay for each of the possible paths determined in step 152. These calculations can be based upon network statistics incorporated at step 264. For instance, each transmitted frame includes a timestamp with the time at which frame processing commences at the source. When the frame is received by the destination, a receipt timestamp is incorporated, and the end-to-end delay can be calculated based on the difference between the receipt time of the destination and the time that frame processing commenced at the source. This calculation accounts for all frame or packet processing time and transmission time at each node in the path’, ¶ 0116; see also ¶ 0133).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘calculating the end-to-end latency at the furthest 13downstream network device from all of the time stamps in the trigger packet’ as disclosed by Daraiseh into Perala so as to provide a method and system that provides hierarchical adaptability components to a wireless process control and/or automation network that increase system efficiency and reliability, Daraiseh ¶ 0014. 
As to Claim 2, Perala further discloses generating a timestamp at the time of transmission of a trigger packet and adding it to the data packet (‘for instance, each transmitted frame includes a timestamp with the time at which frame processing commences at the source. When the frame is received by the destination, a receipt see also ¶ 0133).  In addition, the same suggestion/motivation is used as the rejection for Claim 9.
As to Claim 4, Perala further discloses storing the timestamp established in the at least one further network device is stored on this network device (‘the transmission time stamp may be acquired on a data link layer of the end node. The transmission time stamp is then stored for later use. The data packet is then transmitted towards the other end node of the end-to-end communication connection in block 606’, ¶ 0054) and providing the timestamp for further network devices and/or a network management system (‘the transmission time stamp may be acquired on a data link layer of the end node. The transmission time stamp is then stored for later use. The data packet is then transmitted towards the other end node of the end-to-end communication connection in block 606’, ¶ 0054).
As to Claim 5, Perala further discloses assigning each of the timestamp further data of the network device that generates the timestamp (Figs. 2, 5 and 6, ‘accordingly, the second UE 120 may be configured to time-stamp a data packet to be transmitted with a transmission time stamp and then transmit the data packet to the first UE over the end-to-end connection. Then, the second UE 120 may construct the measurement data message comprising the transmission time stamp and transmit the measurement data message to the first UE 100 including the connection performance analysis apparatus. The operation of the traffic-monitoring nodes 200 to 208 is similar to that described above, i.e. they acquire reception time stamps for the data packet received from the direction of the second UE 120 and transmit the reception time stamps to the first UE 100. The first UE 100 also time-stamps the received data packets with reception 
As to Claim 6, Perala further discloses determining the temporal profile of the data relaying of the trigger packet over the data connections that are involved from the timestamp of a respective network device (Figs. 2, 5 and 6, ‘accordingly, the second UE 120 may be configured to time-stamp a data packet to be transmitted with a transmission time stamp and then transmit the data packet to the first UE over the end-to-end connection. Then, the second UE 120 may construct the measurement data message comprising the transmission time stamp and transmit the measurement data message to the first UE 100 including the connection performance analysis apparatus. The operation of the traffic-monitoring nodes 200 to 208 is similar to that described above, i.e. they acquire reception time stamps for the data packet received from the direction of the second UE 120 and transmit the reception time stamps to the first UE 100. The first UE 100 also time-stamps the received data packets with reception time stamps of the received data packets and provides the connection performance analysis apparatus with the reception time stamps. Then, the connection performance analysis apparatus may analyze the received measurement data messages and time stamps and determine properties of the downlink of the first UE 100’, ¶ 0041).
As to Claim 7, Perala further discloses recording and storing the timestamp on the network device on which the timestamp was generated (‘in a data link layer of the first UE 100, a data packet to be transmitted to the second UE 120 and comprising data 
As to Claim 8, Perala further discloses recording and inserting a timestamp into the data packet (‘in a data link layer of the first UE 100, a data packet to be transmitted to the second UE 120 and comprising data generated by the application is captured and time-stamped with a transmission time stamp. Then, the transmission time stamp is stored in a memory unit of the first UE 100 and the data packet is transmitted to the second UE 120 through a physical layer of the first UE 100 towards the second UE 120’, ¶ 0043).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perala, in view of Daraiseh and further in view of Publication No.: US 2016/0308791 A1 to Subasingha et al. (Subasingha). 
	As to Claim 3, Perala in view of Daraiseh do not expressly disclose inserting the timestamp generated in the at least one further network device into the trigger packet as a partial data packet and forwarding the partial data packet into which the time stamp is inserted.
	However, Subasingha discloses inserting the timestamp generated in the at least one further network device into the trigger packet as a partial data packet and forwarding the partial data packet into which the time stamp is inserted (‘the first data includes a partial copy of first frame data corresponding to a first frame of a sequence of 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘inserting the timestamp generated in the at least one further network device into the trigger packet as a partial data packet and forwarding the partial data packet into which the time stamp is inserted’ as disclosed by Subasingha into Perala in view of Daraiseh so as to effectively provide end to end delay between communication devices in data network, Subasingha ¶ 0061. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463